     Case 2:20-cv-00619-GMN-BNW Document 12 Filed 10/06/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    VALENTIN ZUNIGA,                                Case No. 2:20-cv-00619-GMN-BNW
12                       Petitioner,                  ORDER
13             v.
14    JEREMY BEAN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion to extend time (first request) (ECF No. 11),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend time (first

20   request) (ECF No. 11) is GRANTED. Petitioner will have up to and including January 5, 2021,

21   to file an amended petition.

22          DATED: October 6, 2020
23                                                              ______________________________
                                                                GLORIA M. NAVARRO
24                                                              United States District Judge
25

26

27

28
                                                     1
